     Case: 1:20-cv-02134 Document #: 1-5 Filed: 04/03/20 Page 1 of 1 PageID #:50




    Affidavit of Matthew McLoughlin on Behalf of Shirley Stewart for Vincent Stewart

My name is Matthew McLoughlin. I am the Director of Programs at the Chicago Community
Bond Fund. On April 1, 2020, I spoke to Shirley Stewart, who provided me the following
information about Vincent Stewart, her son, who is a detainee in the Cook County Jail.

   1. Mr. Stewart is 38 years old. He is residing in Division 8 of the Cook County Jail. He is
      incarcerated on a $80,000 bond that he cannot afford to pay.

   2. Mr. Stewart has Hodgkin’s Lymphoma, and his white blood count is currently 33% of the
      normal rate.

   3. Mr. Stewart’s division is on lockdown. He resides in a dormitory setting. Everyone in the
      dormitory shares a microwave for cooking food.

   4. He has been given no additional cleaning or sanitizing products since the outbreak of
      COVID-19 in Illinois and in the Jail. No procedures have changed in the jail, except
      some people have left.

   5. Guards are wearing masks and gloves, though that began only recently. Detainees are not
      given any personal protective equipment (PPE).

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 2, 2020                         __s/ Matthew McLoughlin_____________________
Chicago, Illinois                     Matthew McLoughlin
